Citation Nr: 1530097	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension on a direct basis.

2.  Entitlement to service connection for hypertension as secondary to service-connected sinusitis and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied the benefit sought on appeal.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is of record.  The matter was then remanded for additional development in September 2011 and September 2014.

The appeal has been processed through the Veterans Benefits Management System (VBMS), with additional records stored in the Virtual VA system.

While her case was on remand, the Agency of Original Jurisdiction (AOJ) listed the Veteran's representative as Disabled American Veterans (DAV) in its November 2014 Supplemental Statement of the Case (SSOC).  In April 2015, the Board requested that the Veteran clarify whether she wished to be represented by the Texas Veterans Commission or the DAV.  In May 2105, more than 90 days after the case was certified to the Board, the Veteran submitted a properly executed VA Form 21-22 in favor of DAV.  The Board finds that good cause exists for the Veteran to change her representation.  38 C.F.R. 20.1304(b)(1) (2014).  The May 2015 VA Form 21-22 has not been revoked.  Therefore, the Veteran's proper representative is DAV.  38 C.F.R. § 14.629 (2014). 

The Veteran has claimed hypertension both as directly related to her active service, and as secondary to additional service-connected disabilities.  Because no additional development is warranted in order to fully and fairly address her claim of direct service connection, that claim will be adjudicated on the merits.  However, further development is still required for her claim of secondary service connection, and therefore that issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).


FINDING OF FACT

Hypertension is not etiologically related to service, and did not manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension on a direct basis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an October 2007 letter prior to the initial adjudication of her claim in the March 2008 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  She has not alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with adequate VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the relationship between the Veteran's claimed condition and service.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also testified at a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, the Board remanded this case in September 2011 so additional records could be obtained and so the Veteran could undergo an examination for her hypertension.  Additional records were obtained.  As discussed above, the examination and opinion were adequate with respect to direct service connection.  The Board is also satisfied that there was substantial compliance with its September 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009.  

In this case, the Veteran's VA treatment records reflect a diagnosis of hypertension during the appeal period.  Therefore, element (1) of service connection has been satisfied.

With respect to element (2), however, service treatment records are negative for any complaints, treatment, or diagnoses of hypertension during service.  For VA rating purposes, hypertension means diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  At worst, her blood pressure was 149/89 in March 1999.  The Veteran's blood pressure did not reach either diastolic pressure of 90mm. or systolic pressure of 160mm at any point during service, and blood pressure certainly was not predominantly manifested at these levels.  There are no other relevant findings to otherwise suggest that hypertension was incurred in service.

At her April 2011 Board hearing, the Veteran testified that she was asked, on two separate occasions, to maintain a journal of her blood pressure in service.  See Hearing Transcript at 3.  The Veteran is competent to state that she was asked to keep such a journal.  Her statement is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, even if accepted as true, this testimony does not establish that hypertension was actually present in service.  The Veteran herself went on to state that she was not aware of hypertension until 2003.  Id. at 4.  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's hypertension is directly due to service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's hypertension requires medical inquiry into biological processes, readings taken with special equipment, and physiological functioning.  Hypertension has many potential causes.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills to determine the origin of her hypertension.  As a result, the persuasive value of her lay opinion is low and is outweighed by the medical evidence of record.  

Nevertheless, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is among the listed chronic diseases.  If hypertension is manifested to a compensable degree within one year of separation from service, it will be considered to have been incurred or aggravated by service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

In this case, however, there is no evidence that hypertension manifested to a compensable degree within one year of service, i.e., between December 2000 and December 2001.  Blood pressure readings during this period were 147/82, 121/73, 129/84, 133/83, 146/88, and 128/80.  These readings do not reflect hypertension for VA purposes, much less hypertension to a compensable degree.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

The Board notes that the Veteran submitted an April 2011 opinion from a private physician, who noted that the Veteran had slightly elevated blood pressure on her treatment visits in service, and that, with reasonable medical certainty, the condition was present while the Veteran was in service.  Unfortunately, this opinion does not establish that hypertension was present in service, as it does not refer to any specific blood pressure readings in service or otherwise provide an explanation to support the conclusion reached.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

Finally, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  However, this second route can only serve to substitute for element (3) of service connection, a nexus between the claimed in-service disease or injury and the current disability.  The Federal Circuit stated, "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology." Id.

In this case, for the reasons discussed above, element (2) of service connection, in-service incurrence of hypertension, has not been established.  Continuity of symptomatology, even if established, cannot satisfy this element of the claim.  Therefore, service connection on a direct basis must be denied.

Lastly, a VA examiner has found that the Veteran's hypertension is not related to service.  In November 2011, a VA examiner found that the Veteran's hypertension was not directly related to service.  The examiner found that the Veteran's blood pressure readings in service did not meet the criteria for a diagnosis of hypertension.  The examiner addressed the blood pressure reading of 149/89 in April 1999 and stated that this measurement was taken when she was "acutely sick," and that it was a "physiological blood pressure elevation due to the acute condition."  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for hypertension on a direct basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

ORDER

Service connection for hypertension on a direct basis is denied.


REMAND

Unfortunately, with respect to the Veteran's claim for service connection as secondary to sinusitis or allergic rhinitis, yet further development is necessary in order to fully and fairly adjudicate the Veteran's claim.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

The matter was previously remanded in September 2014 in order to obtain a VA opinion as to whether hypertension was caused or aggravated by sinusitis or allergic rhinitis, including medications used to treat these service-connected conditions.  The November 2014 opinion that was subsequently obtained includes language only stating that "hypertension has no relation to sinus conditions," but does not specifically address the question of whether hypertension was aggravated by these service-connected conditions.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, an additional opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that provided the September 2014 opinion concerning the Veteran's hypertension, if available.  Otherwise, the claims file should be given to another similarly qualified medical professional for a supplemental opinion.  The entire claims file  and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Based on a review of the claims file and the evidence therein, this examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by her service-connected sinusitis or allergic rhinitis.

The term "aggravated" in the above context means a permanent worsening of hypertension, and not temporary or intermittent flare-ups of symptoms which resolve and return to the baseline level of hypertension.

The examiner's attention is specifically drawn to the Veteran's use of pseudoephedrine in May 2001, June 2001, and February 2006, as well as the November 2014 examiner's statement that pseudoephedrine may cause mild blood pressure elevations.

The examiner must provide a complete explanation for his/her opinion, including citing to specific evidence contained in the claims file, if necessary.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and explain whether there is any potential information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must then review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Then, after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for hypertension secondary to sinusitis or allergic rhinitis.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


